Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31-41 and 42-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected for claims 31-41, drawn to an apparatus comprising at least one carbon nanotube (CNT)- based substrate for providing at least one of power and energy and claims 42-48, drawn to a method for manufacturing an apparatus comprising at least one carbon nanotube (CNT)- based substrate for providing at least one of power and energy, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2022. Thus, claims 29-30 will be examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017134653A1 (Ein-Eli Yair).

Regarding claim 29, Ein-Eli Yair teaches a carbon nanotube suitable for serving as a current collector in Li-ion batteries. The CNT fabric may be also coated with a thin metal layer on one or two faces thereof, while maintaining its light weight and flexibility, and increasing its conductivity and compatibility with the chemistry of a Li-ion battery [abs]. Ein-Eli Yair teaches a one carbon nanotube (CNT)-based substrate, the device comprising a first current collector comprising at least one polymer-impregnated carbon nanotube (CNT) [p. 13 line 25-30; pg. 15 line 15-18] substrate of a mean weight per area in a range of 1 to 4 mg/cm2 [p. 17 line 10-15] and and a conducting metallic element attached to said at least one substrate [p. 17 line 21-25; i.e copper, aluminum, gold]. With regards to the claimed “the first current collector having a resistivity in a range between 1-20 mohm/sq and said first current collector a tensile strength of more than 200 MPa,” Ein-Eli Yair  does not explicitly teach  these limitations, however, these limitations are considered to be inherent properties/characteristics for the structure recited. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).See MPEP§2112.01. 
Since Ein-Eli Yair teaches the structure recited, the properties are considered to be inherent to the structure. In addition, as defined in the instant specification, the polymer used to make the recited structure is PVDF, the metallic element to be copper, and Ein-Eli Yair teaches these structural requirements as recited in claim 29. 

Regarding claim 30, Ein-Eli Yair teaches a device according to claim 1, selected from the group consisting of an electrochemical synthesis cell [p. 14 lines 1-5].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729